1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,612

10 JOSE MUÑOZ,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Thomas J. Hynes, District Judge

14 Gary K. King, Attorney General
15 William Lazar, Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18 Hugh W. Dangler, Chief Public Defender
19 Nina Lalevic, Assistant Appellate Defender
20 Santa Fe, NM

21 for Appellant



22                                 MEMORANDUM OPINION
 1 KENNEDY, Judge.

 2        Defendant appeals his convictions for aggravated fleeing, evading an officer,

 3 failure to display registration plate, and no insurance. We issued two calendar notices.

 4 We proposed affirmance in the first calendar notice. In the second calendar notice,

 5 we proposed to affirm on all issues raised on appeal, but we proposed to reverse on

 6 the double jeopardy issue raised in Defendant’s motion to amend the docketing

 7 statement. We proposed to hold that Defendant’s convictions for evading a police

 8 officer and aggravated fleeing violated Defendant’s right to be free from double

 9 jeopardy. Accordingly, we proposed to reverse Defendant’s conviction for evading

10 a police officer. In response to our second calendar notice, we have received a

11 memorandum in support from the State.

12        For the reasons discussed in our first and second calendar notices, we affirm

13 Defendant’s convictions for aggravated fleeing, failure to display registration plate,

14 and no insurance, and we reverse Defendant’s conviction for evading an officer. We

15 remand this case to the district court for entry of an amended judgment and sentence.

16        IT IS SO ORDERED.



17                                         __________________________________
18                                         RODERICK T. KENNEDY, Judge



                                              2
1 WE CONCUR:



2 __________________________________
3 CYNTHIA A. FRY, Judge



4 __________________________________
5 LINDA M. VANZI, Judge




                                  3